

Exhibit 10.1
EXECUTION VERSION




FIRST AMENDMENT dated as of October 31, 2016 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of January 3, 2011, as amended and
restated by the Second Restatement Agreement dated as of June 14, 2012, and by
the Third Restatement Agreement dated as of March 13, 2013, and as further
amended and restated as of August 21, 2015, pursuant to the Fourth Restatement
Agreement dated as of July 24, 2015 (the “Credit Agreement”), among ASCENA
RETAIL GROUP, INC., a Delaware corporation (the “Company”), the other LOAN
PARTIES party hereto, the LENDERS party hereto, the ISSUING BANKS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Swingline Lender.
The Borrowers (such term and each other capitalized term used herein having the
meaning provided in Section 1.01 of this Agreement), the other Loan Parties,
certain of the Lenders and the Administrative Agent are parties to the Credit
Agreement and certain related Loan Documents, providing for Revolving
Commitments in favor of the Borrowers in an aggregate principal amount of
$600,000,000.
The Borrowers, the other Loan Parties, the Lenders and the Administrative Agent
have agreed to amend the Credit Agreement as provided herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:
SECTION 1.01.    Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.
SECTION 1.02.    Amendment of Credit Agreement. The Credit Agreement is amended,
effective as of the First Amendment Effective Date, as set forth below in this
Section:
(a)    The following definitions are inserted into Section 1.01 of the Credit
Agreement in their appropriate alphabetical positions:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for




--------------------------------------------------------------------------------

    
2


such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.
“EEA Financial Institution” means (a) any financial institution established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Pledged Cash” means, on any date of determination, the aggregate
amount of cash as of such date (including cash represented by shares in any
money market fund) that (a) is on deposit in the Eligible Pledged Cash Account
and subject to a duly perfected first priority Lien in favor of the
Administrative Agent and (b) does not constitute (i) cash pledged pursuant to
Section 2.06(j) or (ii) Term Loan Priority Collateral (as defined in the
Intercreditor Agreement).
“Eligible Pledged Cash Account” means (a) a special purpose Deposit Account
established by the Company with the Administrative Agent or (b) shares
representing immediately withdrawable cash in a money market fund managed by the
Administrative Agent or one of its Affiliates, in either case subject to the
Lien of the Restated Security Agreement and to a Deposit Account Control
Agreement or other control agreement reasonably satisfactory to the
Administrative Agent, designated by the Company and the Administrative Agent as
the “Eligible Pledged Cash Account”, and withdrawals from which are subject to
the provisions of Section 2.23.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




--------------------------------------------------------------------------------

    
3


(b)    The first sentence of the definition of “Borrowing Base” in Section 1.01
of the Credit Agreement is amended by relettering clause (c) thereof as clause
(d) and by inserting, immediately before the word “minus” preceding such
relettered clause (d), the following:
“plus (c) the lesser of (i) 100% of Eligible Pledged Cash and (ii)
$75,000,000,”.
(c)    The portion of the third sentence of the definition of “Borrowing Base”
in Section 1.01 of the Credit Agreement immediately preceding the proviso
therein is amended to read as follows:
“Subject to the immediately preceding sentence and the other provisions hereof
(including Section 2.23) expressly providing for adjustment of, or permitting
the Administrative Agent to adjust, the Borrowing Base, the Borrowing Base at
any time shall be determined by reference to the Borrowing Base Certificate
delivered to the Administrative Agent on or most recently prior to such day
pursuant to Section 4.02(a)(iii), 5.01(h) or 6.05(h) (or, prior to the first
such delivery following the Fourth Restatement Effective Date, the Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 4.01(a)(ix));”
(d)    The definition of “Gift Card Reserve” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Gift Card Reserve” means, at any time, the sum of (a) a percentage determined
from time to time by the Administrative Agent in the exercise of its Permitted
Discretion of the aggregate remaining amount at such time of outstanding gift
certificates and gift cards sold by the Loan Parties entitling the holder
thereof to use all or a portion of the certificate or gift card to pay all or a
portion of the purchase price of Inventory and (b) a percentage determined from
time to time by the Administrative Agent in the exercise of its Permitted
Discretion of the aggregate amount at such time of outstanding customer deposits
and merchandise credits entitling the holder thereof to use all or a portion of
such deposit or credit to pay all or a portion of the purchase price of
Inventory.
(e)    Article II of the Credit Agreement is hereby amended by adding the
following new Section 2.23:
SECTION 2.23. Eligible Pledged Cash Account. The Company may from time to time,
on any Business Day, deposit or cause to be deposited cash in dollars into the
Eligible Pledged Cash Account, and on the Business Day following the delivery by
the Borrower Representative to the Administrative Agent of a notice setting
forth the amount so deposited and certifying that the amount so deposited
constitutes Eligible Pledged Cash, the Borrowing Base shall be adjusted to
include the aggregate amount of Eligible Pledged Cash after giving effect to
such deposit (subject to the limit in the definition of “Borrowing Base” on the
amount of Eligible Pledged Cash includible therein). The Company may,




--------------------------------------------------------------------------------

    
4


upon written notice to the Administrative Agent and subject to the provisions of
the applicable Deposit Account Control Agreement or other control agreement,
withdraw cash from the Eligible Pledged Cash Account if (a) no Default shall
exist immediately prior to such withdrawal or would exist immediately after
giving effect thereto and (b) no Dominion Period, and no conditions that will
result in a Dominion Period solely by reason of the passage of time, shall be in
effect immediately after giving effect to such withdrawal and to the adjustment
of the Borrowing Base provided for in the next sentence (and upon each
withdrawal of cash from the Eligible Pledged Cash Account, the Company shall be
deemed to represent that the conditions set forth in the preceding clauses (a)
and (b) are satisfied). At the time of any withdrawal of cash from the Eligible
Pledged Cash Account, the Borrowing Base shall be adjusted with immediate effect
to include only the aggregate amount of Eligible Pledged Cash after giving
effect to such withdrawal (subject to the limit in the definition of “Borrowing
Base” on the amount of Eligible Pledged Cash includible therein). At the time of
any termination of the Deposit Account Control Agreement or other control
agreement entered into in respect of the Eligible Pledged Cash Account, unless
such agreement shall have been replaced by another effective Deposit Account
Control Agreement or other control agreement reasonably satisfactory to the
Administrative Agent, the Borrowing Base shall be adjusted with immediate effect
to exclude Eligible Pledged Cash. Interest or profits, if any, on amounts
deposited in the Eligible Pledged Cash Account shall accumulate in such account
and constitute Eligible Pledged Cash.
(f)    Article IX of the Credit Agreement is hereby amended by adding the
following new Section 9.20:
SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any related agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




--------------------------------------------------------------------------------

    
5


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 1.03.    Representations and Warranties. The Loan Parties represent and
warrant to each other party hereto that:
(i)    this Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;
(ii)    the representations and warranties of each Loan Party set forth in the
Credit Agreement and the other Loan Documents (with references therein to the
“Transactions” being deemed to include the execution, delivery and effectiveness
of this Amendment) are, on and as of the First Amendment Effective Date, true
and correct (A) in the case of the representations and warranties qualified as
to materiality, in all respects and (B) otherwise, in all material respects,
except for any representation or warranty that, by its terms, speaks as of a
prior date, which representation or warranty shall be true and correct as of
such prior date; and
(iii)    as of the First Amendment Effective Date, no Default or Event of
Default has occurred and is continuing under the Credit Agreement.
SECTION 1.04.    Effectiveness. (a) The amendments provided for herein shall
become effective on the date (the “First Amendment Effective Date”) on which the
Administrative Agent shall have executed a counterpart of this Amendment and
shall have received from the Company, each other Loan Party and Lenders
constituting the Supermajority Lenders either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) evidence reasonably
satisfactory to the Administrative Agent (which may include a facsimile or other
electronic transmission) that such party has signed a counterpart of this
Amendment.
(b)    The Administrative Agent shall notify the Company and the Lenders of the
First Amendment Effective Date, and such notice shall be conclusive and binding.




--------------------------------------------------------------------------------

    
6


SECTION 1.05.    Expenses; Indemnity. The Company agrees, whether or not the
First Amendment Effective Date shall occur, to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses, and to indemnify
and hold harmless the Administrative Agent, its Affiliates and each other
Indemnitee, on the terms set forth in Section 9.03 of the Credit Agreement,
which terms are incorporated by reference into this Amendment with the same
effect as if set forth in full herein.
SECTION 1.06.    Reaffirmation. Each Loan Party hereby consents to this
Amendment and hereby (a) reaffirms and confirms its guarantees, pledges, grants
of security interests and other obligations, as applicable, under the Loan
Guarantee and each Collateral Document to which it is party, (b) affirms and
confirms its obligations to indemnify and other commitments and obligations
under the Loan Documents to which it is a party and (c) agrees that,
notwithstanding the effectiveness of this Amendment, (i) the Loan Guarantee and
each Collateral Document to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other obligations
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Lender Parties. Each Loan Party hereby confirms and agrees that
obligations under the Credit Agreement constitute “Obligations” and “Secured
Obligations” (or words of similar import) under and as used in the Loan
Guarantee and each Collateral Document to which it is a party.
SECTION 1.07.    Effect of Amendment; No Novation. (a) Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lender Parties under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which shall continue in full force
and effect in accordance with the provisions thereof. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances, except as expressly set forth
herein.
(b)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, shall refer to the Credit Agreement as amended hereby and the
term “Credit Agreement”, as used in each Loan Document, shall mean the Credit
Agreement as so amended.
(c)    This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.
SECTION 1.08.    Applicable Law; Jurisdiction; Waiver of Jury Trial. THE
PROVISIONS OF SECTIONS 9.09 AND 9.10 OF THE CREDIT AGREEMENT ARE INCORPORATED
INTO THIS AMENDMENT MUTATIS MUTANDIS WITH THE SAME EFFECT AS IF SET FORTH IN
FULL HEREIN.




--------------------------------------------------------------------------------

    
7


SECTION 1.09.    Counterparts; Effectiveness. This Amendment may be executed in
any number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic imaging (such as a ‘pdf’) shall be as
effective as delivery of a manually executed counterpart hereof.
SECTION 1.10.    Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 1.11.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[Signature pages follow.]








--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date set forth above.


ASCENA RETAIL GROUP, INC.
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



THE DRESS BARN, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



TWEEN BRANDS, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



MAURICES INCORPORATED
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



ANN INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



CHARMING SHOPPES OF DELAWARE, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary






--------------------------------------------------------------------------------

        


CSI INDUSTRIES, INC.
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



CATHERINES, INC.
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



CATHERINES STORES CORPORATIONS
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



LANE BRYANT, INC
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



LANE BRYANT PURCHASING CORP.
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



ANNTAYLOR RETAIL, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary






--------------------------------------------------------------------------------

        


ANNTAYLOR, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



ANNTAYLOR DISTRIBUTION SERVICES, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



ANNCO, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



ANN CARD SERVICES, INC.
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



ETNA RETAIL DC, LLC
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



ASCENA TRADE SERVICES, LLC
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



MAURICES PROCUREMENT, LLC
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Vice President






--------------------------------------------------------------------------------

        


CSPE, LLC
By:
 
Charming Shoppes of Delaware, Inc.
Its:
Sole Member of Manager
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



GC FULFILLMENT, LLC
By:
 
Ascena Retail Group, Inc.
Its:
Sole Member
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Vice President



DRESS BARN CREDIT MANAGEMENT, LLC
By:
 
Dress Barn, Inc.
Its:
Sole Member
By:
/s/
Gary Holland
Name:
Gary Holland
Title:
Assistant Secretary



FOR EACH ENTITY LISTED ON SCHEDULE 1 HERETO
By:
/s/
Tom Calderwood
Name:
Tom Calderwood
Title:
Authorized Officer in the capacities indicated on Schedule 1 hereto




















--------------------------------------------------------------------------------

        


SCHEDULE 1
Tom Calderwood on behalf of each entity in the capacity shown:
ENTITY
SIGNING CAPACITY
Chestnut Acquisition Sub, Inc.
Vice President
Charming Shoppes, Inc.
Vice President
933 Inspiration LLC
Vice President
DBX, Inc.
Vice President
Maurices Credit Management, Inc.
Vice President
Duluth Real Estate, LLC
Vice President
Too GC, LLC
Vice President
Tween Brands Agency, Inc.
Vice President
Tween Brands Direct Services, Inc.
Vice President
Tween Brands Direct, LLC
Vice President
Tween Brands Investment, LLC
Vice President
Tween Brands Purchasing, Inc.
Vice President
Tween Brands Service Co.
Vice President
Tween Brands Store Planning, Inc.
Vice President
C.S.F. Corp.
Vice President
CCTM, Inc.
Vice President
Charming Shoppes Receivables Corp.
Vice President
Charming Shoppes Seller, Inc.
Vice President
Charming Shoppes Street, Inc.
Vice President
Crosstown Traders, Inc.
Vice President
CS Holdco II Inc.
Vice President
CSD Acquisition Corp.
Vice President
CSGC, Inc.
Vice President
Fashion Service LLC
Vice President
Charming Sales Co. Two, Inc.
Vice President
Charming Sales Co. Three, Inc.
Vice President
Charming Sales Co. One, Inc.
Vice President
Lane Bryant of Pennsylvania, Inc.
Vice President
PSTM, Inc.
Vice President
Sonsi, Inc.
Vice President
Spirit of America, Inc.
Vice President
Winks Lane, Inc.
Vice President
Catherines #5124, Inc.
Vice President
Catherines #5147, Inc.
Vice President
Lane Bryant #6243, Inc.
Vice President
Lane Bryant 6398, Inc.
Vice President
Lane Bryant 6662, Inc.
Vice President
Lane Bryant Outlet 4106, Inc.
Vice President




--------------------------------------------------------------------------------

        




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By:
/s/
Donna DiForio
Name:
Donna DiForio
Title:
Authorized Officer








--------------------------------------------------------------------------------

        


LENDER SIGNATURE PAGE TO THE FIRST ADMENMENT OF ASCENA RETAIL GROUP, INC.
LENDER:
BANK OF AMERICA, N.A.
 
 
 
By:
/s/
Roger G. Malouf
Name:
Roger G. Malouf
Title:
Director
 
 
 
By:
/s/
*
Name:
 
Title:
 























































                                                               


* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

        




LENDER SIGNATURE PAGE TO THE FIRST ADMENMENT OF ASCENA RETAIL GROUP, INC.
LENDER:
Wells Fargo Bank, N.A,
 
 
 
By:
/s/
Brent E. Shay
Name:
Brent E. Shay
Title:
Director




--------------------------------------------------------------------------------

        


LENDER SIGNATURE PAGE TO THE FIRST ADMENMENT OF ASCENA RETAIL GROUP, INC.
LENDER:
Fifth Third Bank
 
 
 
By:
/s/
Bruce R. Cohenow, Jr
Name:
Bruce R. Cohenow, Jr
Title:
Assistant Vice President
 
 
 
By:
/s/
*
Name:
 
Title:
 





















































                                                               


* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

        




LENDER SIGNATURE PAGE TO THE FIRST ADMENMENT OF ASCENA RETAIL GROUP, INC.
LENDER:
GOLDMAN SACHS BANK USA
 
 
 
By:
/s/
Mehmet Barlas
Name:
Mehmet Barlas
Title:
Authorized Signatory
 
 
 
By:
/s/
*
Name:
 
Title:
 





















































                                                               


* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

        


LENDER SIGNATURE PAGE TO THE FIRST ADMENMENT OF ASCENA RETAIL GROUP, INC.
LENDER:
CAPITAL ONE BANK, N.A.
 
 
 
By:
/s/
Donna Lubin
Name:
Donna Lubin
Title:
Director
 
 
 
By:
/s/
*
Name:
 
Title:
 





















































                                                               


* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

        


LENDER SIGNATURE PAGE TO THE FIRST ADMENMENT OF ASCENA RETAIL GROUP, INC.
LENDER:
US Bank, National Association
 
 
 
By:
/s/
Thomas P. Chidester
Name:
Thomas P. Chidester
Title:
Vice President
 
 
 
By:
/s/
*
Name:
 
Title:
 





















































                                                               


* For any Lender requiring a second signature line.



